Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 01/18/2022. Claims 1-20 are pending in the application. Claims 1, 2, 12, and 18 have been amended.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18, line 5, “the medical apparatus” lacks clear antecedent basis. It is presumed to recite -the operating table-.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-8, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blümler et al. (U.S Publication No. 2018/0001010; hereinafter “Blümler”) in view of Beard et al. (U.S Patent No. 7,848,703; hereinafter “Beard”).

As per claim 1, Blümler discloses a system (e.g. figs. 1-2; para. [0035]-[0043] & [0080]-[0088]: discloses a system including a remote control apparatus FG configured to remote control a medical apparatus MG in a dedicated manner) comprising
a medical apparatus (fig. 2: MG) having a first transmitting-receiving device (e.g. para. [0067], [0073] & [0088]: the medical apparatus comprises a signal exchanger designed as a transceiver unit (e.g., a transceiver) configured to facilitate establishment of a bijective coupling between the remote control apparatus and the medical apparatus via a directed coupling signal and to establish a control channel), and
at least one remote control device (fig. 2: FG) having a second transmitting-receiving device (e.g. para. [0064]-[0066]: the remote control apparatus comprises a coupling unit designed as a combined transmitting and detecting unit (e.g., a transceiver unit or a transceiver) which is configured to exchange a directed coupling signal between the remote control apparatus and the medical apparatus), 
wherein the second transmitting-receiving device is configured to initiate pairing with the first transmitting-receiving device to prevent pairing of the at least one remote control device and the medical apparatus if the medical apparatus is far away from the remote control device (e.g. para. [0100]: “A successful coupling can be established only if the distance is in a predeterminable desired range (e.g. between 1 to 5 metres)”) and to transmit commands while the second transmitting-receiving device is successfully paired with the first transmitting-receiving device (e.g. fig. 2: 100/200; para. [0086]-[0087] & [0100]: “two different communications connections are provided between the remote control apparatus FG and the medical apparatus MG: 1. the coupling channel 100 for exchanging the coupling signal Sh and 2. the control channel 200 for transmitting control signals as part of the remote control procedure”; note para. [0086]: the remote control procedure can only be initiated and performed after a coupling could be successfully established [i.e. while the second transmitting-receiving device is successfully paired with the first transmitting-receiving device]).
Blümler does not explicitly disclose the second transmitting-receiving device is configured to initiate pairing with the first transmitting-receiving device at a first transmitting strength to prevent pairing of the at least one remote control device and the medical apparatus if the medical apparatus is far away from the remote control device and to transmit at a second transmitting strength that is higher than the first transmitting strength of the second transmitting-receiving device while the second transmitting-receiving device is successfully paired with the first transmitting-receiving device.
However, in the same field of a pairing mechanism between two wireless devices, Beard discloses: wherein the second transmitting-receiving device (e.g. figs. 1 & 6: wireless communication circuitry 15 in peripheral device 14) is configured to initiate pairing with the first transmitting-receiving device (e.g. figs. 1 & 6: wireless communication circuitry 13 in host device 12) at a first transmitting strength to prevent pairing of the at least one peripheral device and the host apparatus if the host apparatus is far away from the peripheral device (e.g. col. 2, line 32 to col. 3, line 44: the peripheral device 14 is configured to transmit and receive at a low power level during a pairing or binding mode; also see figs. 5 & 6 and the corresponding disclosure) and to transmit at a second transmitting strength that is higher than the first transmitting strength of the second transmitting-receiving device while the second transmitting-receiving device is successfully paired with the first transmitting-receiving device (e.g. col. 2, line 32 to col. 3, line 44: After the pairing/binding is completed, the wireless devices automatically switch to broader normal wireless operating range and higher transmit or received signal strengths; also see figs. 5 & 6 and the corresponding disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Blümler the known technique of the second transmitting-receiving device configured to initiate pairing with the first transmitting-receiving device at a first transmitting strength to prevent pairing of the at least one remote control device and the medical apparatus if the medical apparatus is far away from the remote control device and to transmit at a second transmitting strength that is higher than the first transmitting strength of the second transmitting-receiving device while the second transmitting-receiving device is successfully paired with the first transmitting-receiving device, as taught by Beard, in order to simply reduce the possibility of the remote control/peripheral device pairing with the wrong device (Beard, col. 1, lines 55-67).

As per claim 2, claim 1 is incorporated and Blümler in view of Beard discloses: wherein the second transmitting-receiving device is configured to transmit at a reduced transmitting strength while the second transmitting-receiving device is not paired with the first transmitting-receiving device and to transmit commands from the first remote control device at an increased transmitting strength after the pairing has been established (see Blümler, e.g. para. [0086]-[0087] & [0100]; Beard, e.g. figs 1, 5, 6; col. 2, line 32 to col. 3, line 44 & col. 4, line 35 to col. 6, line 9).

As per claim 3, claim 2 is incorporated and Blümler in view of Beard discloses: wherein a ratio of the reduced transmitting strength with respect to a maximum transmitting strength is a maximum of 5% (Beard, e.g. col. 4, lines 24-27: “The normal transmit or received signal strengths and the corresponding amount of signal strength reduction can be varied according to the desired operating parameters of the wireless system”; adjusting the ratio of the reduced transmit strength with respect to the maximum transmitting strength at a maximum of 5% is a reasonable choice for those skilled in the art to ensure pairing between the devices, and thus would have been obvious).

As per claim 4, claim 2 is incorporated and Blümler in view of Beard discloses: wherein the first transmitting-receiving device is configured to transmit at different transmitting strengths depending on whether or not a second transmitting-receiving device is paired with the first transmitting-receiving device (Beard, e.g. see col. 4, lines 13-27; col. 4, line 60 to col. 5, line 16 & col. 5, lines 29-45). 

As per claim 5, claim 2 is incorporated and Blümler in view of Beard discloses:  wherein the first transmitting-receiving device is configured to transmit at a reduced transmitting strength while the first transmitting-receiving device is not paired with a second transmitting-receiving device and at an increased transmitting strength after the pairing has been established (Beard, e.g. see col. 4, line 60 to col. 5, line 16 & col. 5, lines 29-45).
  
As per claim 6, claim 5 is incorporated and Blümler in view of Beard discloses:  wherein the first transmitting-receiving device and the second transmitting-receiving device respectively comprise an infrared transmitting-receiving device (Blümler, e.g. para. [0043]). 
 
As per claim 7, claim 1 is incorporated and Blümler in view of Beard discloses:  wherein the first transmitting-receiving device is configured to transmit at different transmitting strengths depending on whether or not a second transmitting-receiving device is paired with the first transmitting-receiving device (Beard, e.g. see col. 4, line 60 to col. 5, line 16 & col. 5, lines 29-45).  

As per claim 8, claim 1 is incorporated and Blümler in view of Beard discloses:  wherein the first transmitting-receiving device is configured to transmit at a reduced transmitting strength while the first transmitting-receiving device is not paired with a second transmitting-receiving device and at an increased transmitting strength after the pairing has been established (Beard, e.g. see col. 4, line 60 to col. 5, line 16 & col. 5, lines 29-45).

As per claim 10, claim 1 is incorporated and Blümler in view of Beard discloses: wherein the system comprises at least one additional remote control device comprising a second transmitting-receiving device configured to pair with the first transmitting-receiving device (Blümler, e.g. para. [0039]: medical apparatus may be controlled by a plurality of remote control apparatuses).

As per claim 12, Blümler discloses a method for operating a system (e.g. figs. 1-2; para. [0035]-[0043] & [0080]-[0088]: discloses a system including a remote control apparatus FG configured to remote control a medical apparatus MG in a dedicated manner) including a medical apparatus (fig. 2: MG) having a first transmitting-receiving device (e.g. see para. [0067], [0073] & [0088]: the medical apparatus comprises a signal exchanger designed as a transceiver unit (e.g., a transceiver) configured to facilitate establishment of a bijective coupling between the remote control apparatus and the medical apparatus via a directed coupling signal and to establish a control channel) and at least one remote control device (fig. 2: FG) having a second transmitting-receiving device (e.g. see para. [0064]-[0066]: the remote control apparatus comprises a coupling unit designed as a combined transmitting and detecting unit (e.g., a transceiver unit or a transceiver) which is configured to exchange a directed coupling signal between the remote control apparatus and the medical apparatus), the method including the steps of:
initiating pairing at the at least one remote control device (e.g. para. [0042], [0073] & [0086]: the coupling process can be triggered by the remote control apparatus, in that the remote control apparatus initiates the coupling procedure via an activation signal);
transmitting a pairing request by the second transmitting-receiving device, the pairing request to prevent pairing of the at least one remote control device and the medical apparatus if the medical apparatus is far away from the remote control device (e.g. para. [0100]: “A successful coupling can be established only if the distance is in a predeterminable desired range (e.g. between 1 to 5 metres)”); 
receiving the pairing request and transmitting an identifier of the medical apparatus by the first transmitting-receiving device after having been paired (e.g. para. [0042]-[0043]);
receiving and processing the identifier by the second transmitting-receiving device and pairing the first transmitting-receiving device and the second transmitting-receiving device (e.g. para. [0044]-[0046] & [0086]: the remote control apparatus is configured to decode the identification character or the identification code of the medical apparatus, in order to be able to identify the respective medical apparatus unequivocally in order then to be able to initiate the coupling process specifically and in a dedicated manner with regard to the respective medical apparatus); and
117175-30028210737.USEPtransmitting commands by the second transmitting-receiving device if the pairing is completed (e.g. fig. 2: 100/200; para. [0086]-[0087] & [0100]: “two different communications connections are provided between the remote control apparatus FG and the medical apparatus MG: 1. the coupling channel 100 for exchanging the coupling signal Sh and 2. the control channel 200 for transmitting control signals as part of the remote control procedure.”). 
Blümler does not explicitly disclose transmitting a pairing request by the second transmitting-receiving device, the pairing request at a first reduced transmitting strength to prevent pairing of the at least one remote control device and the medical apparatus if the medical apparatus is far away from the remote control device; and transmitting commands by the second transmitting-receiving device, at an increased transmitting strength if the pairing is completed.
However, in the same field of a pairing mechanism between two wireless devices, Beard discloses: transmitting a pairing request by the second transmitting-receiving device (e.g. figs. 1 & 6: wireless communication circuitry 15 in peripheral device 14) at a first reduced transmitting strength to prevent pairing of the at least one peripheral device and the host apparatus if the host apparatus is far away from the peripheral device (e.g. col. 2, line 32 to col. 3, line 44: the peripheral device 14 is configured to transmit and receive at a low power level during a pairing or binding mode; also see figs. 5 & 6 and the corresponding disclosure); and
transmitting commands by the second transmitting-receiving device, at an increased transmitting strength if the pairing is completed (e.g. col. 2, line 32 to col. 3, line 44: After the pairing/binding is completed, the wireless devices automatically switch to broader normal wireless operating range and higher transmit or received signal strengths; also see figs. 5 & 6 and the corresponding disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the method of Blümler the known technique of transmitting a pairing request by the second transmitting-receiving device at a first reduced transmitting strength to prevent pairing of the at least one remote control device and the medical apparatus if the medical apparatus is far away from the remote control device, and transmitting commands by the second transmitting-receiving device, at an increased transmitting strength if the pairing is completed, as taught by Beard, in order to simply reduce the possibility of the remote control/peripheral device pairing with the wrong device (Beard, col. 1, lines 55-67).

As per claim 13, claim 12 is incorporated and Blümler in view of Beard discloses: wherein the transmitting of the identifier of the medical apparatus is performed at a second reduced transmitting strength (Blümler, e.g. para. [0086]-[0087]; Beard, e.g. col 3, lines 51-67).
  
As per claim 14, claim 13 is incorporated and Blümler in view of Beard discloses: the method including the step of: selecting the medical apparatus to be paired by approaching the remote control device to the medical apparatus up to a predefined distance (Blümler, e.g. para. [0100]: “For instance, provision can be made that the processing unit P of the remote control apparatus FG recognizes the distance at which the remote control apparatus FG is located from the medical apparatus MG to be remote controlled. A successful coupling can be established only if the distance is in a predeterminable desired range (e.g. between 1 to 5 metres).”; Beard, e.g. fig. 4; col. 3, lines 22-26 & col. 4, lines 18-27: the reduced pairing/binding range 20 may be somewhere around 6-12 inches or equivalently around 15-30 centimeters). 
 
As per claim 15, claim 14 is incorporated and Blümler in view of Beard discloses: wherein the pairing is performed with a further remote control device (Blümler, e.g. para. [0039]: medical apparatus may be controlled by a plurality of remote control apparatuses). 
 
As per claim 16, claim 12 is incorporated and Blümler in view of Beard discloses: the method including the step of: selecting the medical apparatus to be paired by approaching the remote control device to the medical apparatus up to a predefined distance (Blümler, para. [0100]: e.g. between 1 to 5 metres; Beard, e.g. fig. 4; col. 3, lines 22-26 & col. 4, lines 18-27: the reduced pairing/binding range 20 may be somewhere around 6-12 inches or equivalently around 15-30 centimeters).  
As per claim 17, claim 12 is incorporated and Blümler in view of Beard discloses: wherein the pairing is performed with a further remote control device (Blümler, e.g. para. [0039]).
  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blümler in view of Beard, and further in view of Bruederle (U.S Publication No. 2015/0364035).

As per claim 9, claim 1 is incorporated and Blümler in view of Beard does not explicitly disclose: wherein at least one of the first transmitting-receiving device and the second transmitting-receiving device comprises a pulse width modulated transmitter, and at least one of the first transmitting-receiving device and the second transmitting-receiving device is configured to vary a pulse width modulation for varying the respective transmitting strength.
However, in the same field of an apparatus and a method for detecting the presence of a mobile device in a medical treatment room, Bruederle discloses: wherein at least one of the first transmitting-receiving device and the second transmitting-receiving device comprises a pulse width modulated transmitter, and at least one of the first transmitting-receiving device and the second transmitting-receiving device is configured to vary a pulse width modulation for varying the respective transmitting strength (e.g. para. [0053]-[0054] & [0101]: the signal source is designed to provide a desired signal strength by emitting a variable transmission power and/or by means of an accordingly pulsed constant transmission power…the signal source can be changed both with regard to its transmission power (amplitude modulation) and with regard to the emitted pulses (pulse-width modulation)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Blümler in view of Beard the known technique of configuring the at least one of the first transmitting-receiving device and the second transmitting-receiving device to vary a pulse width modulation for varying the respective transmitting strength, as taught by Bruederle, in order to simply use a pulse width modulation to change the transmission power/strength for transmitting signals.
 
 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blümler in view of Beard, and further in view of Ruch et al. (U.S Publication No. 2016/0328958; hereinafter “Ruch”).

As per claim 11, claim 1 is incorporated and Blümler in view of Beard does not explicitly disclose wherein the medical apparatus is configured as an operating table.
However, in the same field of a system and method of remotely controlling a medical apparatus using a remote control device, Ruch discloses: wherein the medical apparatus is configured as an operating table (e.g. figs. 1-5; para. [0028]-[0030]: operating table 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Blümler in view of Beard the known technique of configuring the medical apparatus as an operating table, as taught by Ruch, in order to simply employ the medical apparatus as an operating table, for example in an operating room, to be remotely controlled by a remote control device.

 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ruch in view of Beard.

As per claim 18, Ruch discloses a system comprising an operating table (e.g. figs. 1-5: operating table 10) having a first transmitting-receiving device (para. [0028]-[0030] & [0036]: the operating table 10 includes a second infrared transmitting-receiving unit 22), and
at least one remote control device (e.g. figs. 1-5: remote control device/pedal switch 50) having a second transmitting-receiving device (para. [0031]: the remote control device comprises a first infrared transmitting-receiving unit),
wherein the first and second transmitting-receiving devices are operable to pair to provide communication therebetween (e.g. para. [0002]: a paired operating state may be established between a first infrared transmitting-receiving unit of a remote control device and a second infrared transmitting-receiving unit of a respective medical apparatus).
Ruch does not explicitly disclose the operating table and the at least one remote control device are operable to transmit at varying signal strengths to prevent pairing of the at least one remote control device and the medical apparatus if the medical apparatus is far away from the remote control device, and wherein the signal strength of at least one of the first or second transmitting-receiving devices is changed in response to the first and second transmitting-receiving devices being paired.
However, in the same field of a pairing mechanism between two wireless devices, Beard discloses: a host apparatus (e.g. figs. 1 & 6: host device 12) having a first transmitting-receiving device (e.g. figs. 1 & 6: wireless communication circuitry 13 in host device 12) operable to transmit at varying signal strengths (e.g. col. 2, line 32 to col. 3, line 44), and
at least one peripheral device (e.g. figs. 1 & 6: peripheral device 14) having a second transmitting-receiving device (e.g. figs. 1 & 6: wireless communication circuitry 15 in peripheral device 14) operable to transmit at varying signal strengths to prevent pairing of the at least one peripheral device and the host apparatus if the host apparatus is far away from the peripheral device (e.g. col. 2, line 32 to col. 3, line 44: the peripheral device 14 is configured to transmit and receive at a low power level during a pairing or binding mode; also see figs. 5 & 6 and the corresponding disclosure), and
wherein the signal strength of at least one of the first or second transmitting-receiving devices is changed in response to the first and second transmitting-receiving devices being paired (e.g. col. 2, line 32 to col. 3, line 44: After the pairing/binding is completed, the wireless devices automatically switch to broader normal wireless operating range and higher transmit or received signal strengths; also see figs. 5 & 6 and the corresponding disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Ruch the known technique of the remote control device operable to transmit at varying signal strengths to prevent pairing of the at least one remote control device and the medical apparatus if the medical apparatus is far away from the remote control device, and wherein the signal strength of at least one of the first or second transmitting-receiving devices is changed in response to the first and second transmitting-receiving devices being paired, as taught by Beard, in order to simply reduce the possibility of the remote control/peripheral device pairing with the wrong device (Beard, col. 1, lines 55-67).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruch in view of Beard, and further in view of Bruederle.

As per claim 19, claim 18 is incorporated and Ruch in view of Beard does not explicitly disclose: wherein at least one of the first transmitting-receiving device and the second transmitting-receiving device comprises a pulse width modulated transmitter, and at least one of the first transmitting-receiving device and the second transmitting-receiving device is configured to vary a pulse width modulation for varying the respective transmitting strength.  
However, in the same field of an apparatus and a method for detecting the presence of a mobile device in a medical treatment room, Bruederle discloses: wherein at least one of the first transmitting-receiving device and the second transmitting-receiving device comprises a pulse width modulated transmitter, and at least one of the first transmitting-receiving device and the second transmitting-receiving device is configured to vary a pulse width modulation for varying the respective transmitting strength (e.g. para. [0053]-[0054] & [0101]: the signal source is designed to provide a desired signal strength by emitting a variable transmission power and/or by means of an accordingly pulsed constant transmission power…the signal source can be changed both with regard to its transmission power (amplitude modulation) and with regard to the emitted pulses (pulse-width modulation)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Ruch in view of Beard the known technique of configuring the at least one of the first transmitting-receiving device and the second transmitting-receiving device to vary a pulse width modulation for varying the respective transmitting strength, as taught by Bruederle, in order to simply use a pulse width modulation to change the transmission power/strength for transmitting signals.

As per claim 20, claim 19 is incorporated and Ruch in view of Beard and Bruederle discloses: wherein the first transmitting-receiving device and the second transmitting-receiving device respectively comprise an infrared transmitting-receiving device (Ruch, e.g. para. [0002]).

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov